Hatch, J.
(dissenting):
The defendants Shipway were charged with the duty of providing a safe place for the plaintiff to work and also a safe implement with which to work; and the fact that the defendants Shipway hired a machine and servants of another master to work with did not change the obligation which rested upon them in this respect. The shaft with which the elevator was operated was not a safe place to work, for it was not provided with any appliance which would prevent an accident if the operator of the elevator was negligent. It appeared from the evidence that the defendants Shipway were familiar with the shaft and its construction, and that the plaintiff had no knowledge upon the subject. Had chocks been placed upon the grooves in which the elevator ran, the plaintiff would have been warned of the danger which he encountered and might' have protected-himself therefrom, and the existence of such chocks would have also furnished the operator of the elevator with notice to stop the machine. All of these conditions were well known to the defendants Shipway and of all of them the plaintiff was ignorant. Under such circumstances, whether the defendants Shipway should be chargeable with negligence in not seeing that such safeguards were provided, became a question of fact for the jury to determine, and it was, therefore, error to dismiss the plaintiff’s complaint. Such question should have been submitted to the jury, and upon the proof they would be authorized to find that the defendants Shipway were guilty of negligence and, therefore, liable to respond in damages for the injury sustained by the plaintiff. This is the only question in the case, as there is no pretense that the plaintiff was guilty of any act which contributed to the injury, and, if he might have been so charged, the question was for the determination of the jury. I think that the judgment should be reversed.
Judgment affirmed, with costs.